Case 3:21-cv-05635-BHS Document 1-1 Filed 08/31/21 Page 1 of 6




                                                   Exhibit 1 Page 1 of 6
Case 3:21-cv-05635-BHS Document 1-1 Filed 08/31/21 Page 2 of 6




                                                   Exhibit 1 Page 2 of 6
Case 3:21-cv-05635-BHS Document 1-1 Filed 08/31/21 Page 3 of 6




                                                   Exhibit 1 Page 3 of 6
Case 3:21-cv-05635-BHS Document 1-1 Filed 08/31/21 Page 4 of 6




                                                   Exhibit 1 Page 4 of 6
Case 3:21-cv-05635-BHS Document 1-1 Filed 08/31/21 Page 5 of 6




                                                   Exhibit 1 Page 5 of 6
Case 3:21-cv-05635-BHS Document 1-1 Filed 08/31/21 Page 6 of 6




                                                   Exhibit 1 Page 6 of 6
